Order of the Supreme Court, Nassau County, dated October 5, 1967, which granted plaintiff’s motion to strike out defendant’s answer, reversed, with $10 costs and disbursements, and motion denied. Defendant substantially complied with the prior order directing him to produce certain documents designated in plaintiff’s notice for discovery. The record does not reveal such contumacious and willful disobedience of an order of the court as to warrant the drastic penalty of dismissal of the answer. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.